Exhibit 10.1

AMENDMENT TO THE CARNIVAL CORPORATION

FUN SHIP NONQUALIFIED SAVINGS PLAN

 

The Carnival Corporation Fun Ship Nonqualified Savings Plan (the “Plan”) is
hereby amended, effective January 1, 2010, as follows (deletions struck-through,
additions bolded):

 

1. Section 4.1 of the Plan is amended to read as follows:

4.1 Employee Deferral Contributions. Each Participant may authorize the Employer
by which he is employed, in the manner described in Section 3.2, to have an
Employee Deferral Contribution made on his behalf. Such election shall apply to
the Participant’s Eligible Earnings attributable to services performed during
the designated future period covered by the election, as provided in
Section 3.2. Such Employee Deferral Contribution shall be a stated whole
percentage of the Participant’s Eligible Earnings, equal to not less than 1% nor
more than 100%, as designated by the Participant. Effective January 1, 2002,
notwithstanding a Participant’s designated deferral percentage, the amount of a
Participant’s Employee Deferral Contribution shall not exceed the net result of
the Participant’s Eligible Earnings less any amounts required to be withheld
from such Participant’s Eligible Earnings including amounts pursuant to any
pre-tax elections under Code Sections 125 or 132(f) and such other amounts as
designated by the Retirement Committee or its designee. Except as otherwise
provided herein and in accordance with Code Section 409A and related official
guidance, a Participant’s annual Salary Deferrals election shall be irrevocable
for such calendar year. Notwithstanding the foregoing, a Participant who is a
highly compensated employee of Carnival Cruise Lines, Carnival Corporation or
Seabourn shall not be able to authorize the Employer to have an Employee
Deferral Contribution made on his behalf.

 

2. Section 4.4 of the Plan is amended to read as follows:

4.4 Bonus Deferrals. By November 30 of each year, and except as provided below
with respect to performance-based bonuses, each Participant may authorize, in
the manner authorized by the Retirement Committee, the Employer to defer a
portion of his Bonus that would otherwise be payable for services performed in
the twelve-month period beginning on the December 1 immediately following such
November 30. In the case of any Bonus that is designated by the Employer as a
performance-based Bonus and which qualifies as performance-based compensation
under Code Section 409A and related official guidance, a Participant’s deferral
election with respect to all or a portion of his or her Bonus must be made, in
writing to the Company on an approved form, no later than May 31 of the 12-month
period beginning on the December 1 immediately preceding such May 31 or such
other earlier date designated by the Company. Except as otherwise provided
herein and in accordance with Code Section 409A and related official guidance, a
Participant’s election to defer a Bonus shall be irrevocable for such calendar
year. Notwithstanding the foregoing, a Participant who is a highly compensated
employee of Carnival Cruise Lines, Carnival Corporation or Seabourn shall not be
able to authorize the Employer to defer a portion of his Bonus.

 

1



--------------------------------------------------------------------------------

3. Section 5.1 of the Plan is amended to read as follows:

5.1 Matching Contributions. An Eligible Employee shall become a Participant for
purposes of this Section 5.1 only after being credited with at least 1,000 Hours
of Service in the 12-month period commencing with the first day on which he is
credited with an Hour of Service or in any Plan Year that commences after such
day. Once such Eligible Employee becomes a Participant, his Employer shall
contribute an amount equal to 50% of the Participant’s Employee Deferral
Contributions, up to a maximum amount that does not exceed the lessor of (1) 50%
of the applicable dollar limit in effect under Code Section 402(g)(5) for such
Plan Year, or (2) 50% of 6% of the Participant’s Eligible Earnings for such Plan
Year. Matching Contributions shall be made as soon as practicable after the end
of each payroll period. Notwithstanding the foregoing, no Participant who is a
highly compensated employee of Carnival Cruise Lines, Carnival Corporation or
Seabourn shall receive Matching Contributions under this Section 5.1.

 

2